■— Appeal by defendant from two judgments of the Supreme Court, Queens County (Rosenberg, J.), each rendered March 6, 1981, one of which (with respect to indictments No. 1318/79), convicted him of criminal contempt in the first degree (two counts), upon a jury verdict, and one of which (with respect to indictment Nos. 1319/79 and 1321/79), convicted him of rewarding official misconduct in the second degree, upon his plea of guilty, and imposed sentences. By order dated April 12, 1982, this court reversed the judgments appealed from,' dismissed indictment No. 1318/79, and vacated defendant’s guilty plea with respect to indictments Nos. 1319/79 and 1321/79, and inter alia, remitted the case to the Supreme Court, Queens County, for further proceedings on the latter two indictments (People v Arnette, 87 AD2d 841). By order dated March 31, 1983, the Court of Appeals modified this court’s order, by reinstating the judgment of the Supreme Court, Queens County, insofar as it convicted defendant of criminal contempt in the first degree on the first count of indictment No. 1318/79 and remitted the case to this court for a determination of the facts. As so modified, this court’s order was affirmed CPeople v Arnette, 58 NY2d 1104). Upon consideration of the facts, judgment with respect to the first count of indictment No. 1318/79, affirmed. No opinion. Lazer, J. P., Mangano, Brown and Niehoff, JJ., concur.